



Exhibit 10.4    


BONANZA CREEK ENERGY, INC.


SIXTH AMENDED AND RESTATED EXECUTIVE CHANGE IN CONTROL
AND SEVERANCE PLAN


1.Purpose and Effective Date. Bonanza Creek Energy, Inc. (the “Company”) has
adopted this Sixth Amended and Restated Executive Change in Control and
Severance Benefit Plan (this “Plan”) to provide for the payment of severance or
change in control benefits to Eligible Individuals (as defined below). The Plan
was approved by the Board of Directors of the Company (the “Board”) to be
effective as of August 5, 2019 (the “Effective Date”).
2.Definitions. For purposes of this Plan, the terms listed below will have the
meanings specified herein:
(a)“Accrued Obligations” means (i) payment to an Eligible Individual of all
earned but unpaid Base Salary through the Date of Termination prorated for any
partial period of employment; (ii) payment to an Eligible Individual, in
accordance with the terms of the applicable benefit plan of the Company or its
Affiliates or to the extent required by law, of any benefits to which such
Eligible Individual has a vested entitlement as of the Date of Termination;
(iii) payment to an Eligible Individual of any accrued unused vacation; and (iv)
payment to an Eligible Individual of any approved but not yet reimbursed
business expenses incurred in accordance with applicable policies of the Company
and its Affiliates, including this Plan.
(b)“Administrator” means the Compensation Committee of the Board or another
person or committee appointed by the Board to administer this Plan.
(c)“Affiliate” means (i) with respect to the Company, any person that directly
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, the Company and any predecessor to any such
entity; provided¸ however, that a natural person shall not be considered an
Affiliate; and (ii) with respect to an Eligible Individual, any person that
directly, or through one or more intermediaries, is controlled by such Eligible
Individual or members of such Eligible Individual’s immediate family.
(d)“Annual Bonus” means the greater of (i) the average of the annual bonuses
earned by the Eligible Individual pursuant to the STIP for the two calendar
years immediately preceding the Date of Termination and (ii) the Eligible
Individual’s then current “target” annual bonus amount.
(e)“Base Salary” means an Eligible Individual’s annual base salary as of a
Notice of Termination (without regard to any reduction in such Base Salary which
constitutes Good Reason).
(f) “Cause” means any of the following:
(i)an Eligible Individual has failed or refused to substantially perform such
Eligible Individual’s duties, responsibilities or authorities (other than any
such refusal or failure resulting from such Eligible Individual’s becoming
Disabled);
(ii)any commission by or indictment of by an Eligible Individual of a felony or
crime of moral turpitude;
(iii)an Eligible Individual has engaged in material misconduct in the course and
scope of such Eligible Individual’s employment with the Company, including, but
not limited to, gross incompetence, disloyalty,





--------------------------------------------------------------------------------





disorderly conduct, insubordination, harassment of other employees or third
parties, chronic abuse of alcohol or unprescribed controlled substances,
improper disclosure of confidential information, chronic and unexcused
absenteeism, improper appropriation of a corporate opportunity or any other
material violation of the Company’s personnel policies, rules or codes of
conduct or any fiduciary duty owed to the Company or its Affiliates, or any
applicable law or regulation to which the Company or its Affiliates are subject;
(iv)an Eligible Individual has committed any act of fraud, embezzlement, theft,
dishonesty, misrepresentation or falsification of records; or
(v)for an Eligible Individual who is not a Tier 1 Executive, an Eligible
Individual has engaged in any act or omission that is likely to materially
damage the Company’s business, including, without limitation, damages to the
Company’s reputation.
(g)“Change in Control” means:
(i)the acquisition by any individual, entity or group (within the meaning of
Sections 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (A) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions by a Person
shall not constitute a Change in Control: (I) any acquisition directly from the
Company; (II) any acquisition by the Company; (III) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company; or (IV) any acquisition by any
Person pursuant to a Business Combination that does not constitute a Change in
Control under Section 2(g)(ii) below;
(ii)the consummation of a reorganization, merger, consolidation of the Company
or sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”) if, immediately following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
the Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, less than 50% of,
respectively, the then outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) and the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors or managers, as the case may be, of the entity resulting
from such Business Combination (including, without limitation, any entity which
as a result of such transaction owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries); or
(iii)the approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.
Notwithstanding the foregoing, a Change in Control shall not occur (A) under
Section 2(g)(i) if Incumbent Directors (as determined immediately before any
such acquisition described therein) constitute 50% or more of the Board
immediately following any such acquisition, (B) under Section 2(g)(ii) if
Incumbent Directors (as determined immediately before consummation of a Business
Combination) constitute 50% or more of the members of the board of directors (or
similar body) of the entity resulting from such Business Combination (including,
without limitation, any entity that as a result of such transaction owns the
Company or all or substantially all of the Company’s assets, in either case,
either directly or through one or more subsidiaries) or (C) in connection with
any transaction approved by a federal bankruptcy court.





--------------------------------------------------------------------------------





(h)“CIC Effective Date” means the date upon which a Change in Control occurs.
(i)“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended from time to time.
(j)“Code” means the Internal Revenue Code of 1986, as amended from time to time.
(k)“Date of Termination” means (i) if the Eligible Individual’s employment with
the Company and its Affiliates is terminated by death, the date of such Eligible
Individual’s death; (ii) if the Eligible Individual’s employment is terminated
because of the Eligible Individual becoming Disabled, then 30 days after the
Notice of Termination is given; or (iii) if (A) the Eligible Individual’s
employment is terminated by the Company or any of its Affiliates with or without
Cause or (B) the Eligible Individual’s employment by the Eligible Individual
with or without Good Reason, then, in each case, the date specified in the
Notice of Termination, which shall comply with the applicable notice
requirements set forth herein. Transfer of employment between and among the
Company and its Affiliates, by itself, shall not constitute a termination of
employment for purposes of this Plan.
(l)“Disability” or “Disabled” as it relates to an Eligible Individual means when
such Eligible Individual (i) receives disability benefits under either Social
Security or the applicable long- term disability plan of the Company or its
Affiliates, if any, or (ii) the Administrator, upon the written report of a
qualified physician designated by the Administrator or the insurer of the
applicable long-term disability plan of the Company or its Affiliates, shall
have determined (after a complete physical examination of the Eligible
Individual at any time after he has been absent from employment with the Company
or its Affiliates for 90 or more consecutive calendar days) that such Eligible
Individual has become physically and/or mentally incapable of performing such
Eligible Individual’s essential job functions with or without reasonable
accommodation as required by law due to injury, illness, or other incapacity
(physical or mental).
(m)“Emergence Grants” has the meaning assigned to it in the Restructuring
Support Agreement.
(n)“Employee Restrictive Covenants, Proprietary Information and Inventions
Agreement” means that certain Employee Restrictive Covenants, Proprietary
Information and Inventions Agreement or, with respect to a Tier 5 Key Employee,
that certain Employee Proprietary Information and Inventions Agreement, as
applicable, executed by an Eligible Individual.
(o)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(p)“Good Reason” shall exist in the event any of the following actions are taken
without an Eligible Individual’s consent:
(i)such Eligible Individual’s authority with Company or its Affiliates is, or
such Eligible Individual’s duties or responsibilities based on such Eligible
Individual’s job title or job description are, materially diminished relative to
such Eligible Individual’s authority, duties and responsibilities as in effect
immediately prior to such change, provided, however, that in no event shall
removal of such Eligible Individual from the position of manager, director or
officer of any direct or indirect Affiliate of the Company in connection with
any corporate restructuring constitute Good Reason and provided, further, that
in no event shall the removal of an Eligible Individual from the Board following
a Change in Control constitute Good Reason;
(ii)a reduction in such Eligible Individual’s annual base salary as in effect
immediately prior to reduction in an amount of 10% or more;





--------------------------------------------------------------------------------





(iii)a relocation of such Eligible Individual’s primary work location more than
50 miles away from the then-current primary work location; or
(iv)any material breach by the Company of any provision of this Plan or other
material agreement between the Company and the Eligible Individual.
(q)“Incumbent Directors” means the members of the Board as determined
immediately prior to the relevant transaction or event described in Section
2(g).
(r)“LTIP” means the Company’s 2017 Long Term Incentive Plan or any successor
equity incentive plan maintained by the Company.
(s)“Notice of Termination” means a notice that indicates the specific
termination provision in this Plan relied upon and sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination
under the provision so indicated; provided, however, that any failure to provide
such detail shall not delay the effectiveness of the termination.
(t)“Post-Termination Obligations” means any obligations owed by an Eligible
Individual to the Company or any of its Affiliates which survive such Eligible
Individual’s employment with the Company or its Affiliates, including, without
limitation, those obligations and restrictive covenants (including covenants not
to compete and not to solicit) set forth in such Eligible Individual’s Employee
Restrictive Covenants, Proprietary Information and Invention Agreement.
(u)“Restructuring” has the meaning assigned to it in the Restructuring Support
Agreement.
(v)“Restructuring Support Agreement” means the Restructuring Support and Lock-Up
Agreement, dated as of December 23, 2016, as amended, by and among the Company
and each of its subsidiaries, certain holders of the Company’s 5.75% Senior
Notes due 2023 and 6.75% Senior Notes due 2021, NGL Energy Partners LP, and NGL
Crude Logistics, LLC.
(w)“Section 409A” means Section 409A of the Code and the regulations and
administrative guidance issued thereunder.
(x)“Section 4999” means Section 4999 of the Code.
(y)“Separation from Service” means a “separation from service” as such term is
defined for purposes of Section 409A.
(z)“Severance Obligations” means the Severance Obligations identified in Section
5(b), 5(c) and 5(d) of this Plan, as applicable.
(aa)“Severance Obligation Period” means (i) in the case of a Tier 1 Executive ,
the period equal to 12 months multiplied by the applicable percentage of Base
Salary and Annual Bonus the Tier 1 Executive is eligible to receive as severance
as a result of such Tier 1 Executive’s termination of employment ; (ii) in the
case of a Tier 2, Tier 3 or Tier 4 Executive, the period of twelve months; and
(iii) in the case of a Tier 5 Key Employee, the period equal to the number of
months (up to a maximum of 12) equal to the sum of three (3) plus the number of
full years of service of the Tier 5 Key Employee with the Company; for all
Tiers, the Severance Obligation Period shall commence on the Date of
Termination.





--------------------------------------------------------------------------------





(ab)“STIP” means the Company’s Short Term Incentive Program (or any successor
thereto).
(ac)“Tier 1 Executive” means an Eligible Individual identified as a “Tier 1
Executive” in accordance with Exhibit A attached hereto.
(ad)“Tier 2 Executive” means an Eligible Individual identified as a “Tier 2
Executive” in accordance with Exhibit A attached hereto.
(ae)“Tier 3 Executive” means an Eligible Individual identified as a “Tier 3
Executive” in accordance with Exhibit A attached hereto.
(af)“Tier 4 Executive” means an Eligible Individual identified as a “Tier 4
Executive” in accordance with Exhibit A attached hereto.
(ag)“Tier 5 Key Employee” means an Eligible Individual identified as a “Tier 5
Key Employee” in accordance with Exhibit A attached hereto.
(ah)“Tier” means the level at which an Eligible Individual is identified
immediately prior to the Eligible Individual’s termination of employment
(without regard to any reduction in such Tier that constitutes Good Reason).
3.Administration of the Plan.
(a)Authority of the Administrator. This Plan will be administered by the
Administrator. Subject to the express provisions of this Plan and applicable
law, the Administrator will have the authority, in its sole and absolute
discretion, to: (i) adopt, amend, and rescind administrative and interpretive
rules and regulations related to this Plan, (ii) delegate its duties under this
Plan to such agents as it may appoint from time to time, and (iii) make all
other determinations, perform all other acts and exercise all other powers and
authority necessary or advisable for administering this Plan, including the
delegation of those ministerial acts and responsibilities as the Administrator
deems appropriate. The Administrator shall have complete discretion and
authority with respect to this Plan and its application except to the extent
that discretion is expressly limited by this Plan. The Administrator may correct
any defect, supply any omission, or reconcile any inconsistency in this Plan in
any manner and to the extent it deems necessary or desirable to carry this Plan
into effect, and the Administrator will be the sole and final judge of that
necessity or desirability. The determinations of the Administrator on the
matters referred to in this Section 3(a) or otherwise arising under this Plan
will be final and conclusive.
(b)Manner of Exercise of Authority. Any action of, or determination by, the
Administrator will be final, conclusive and binding on all persons, including
the Company, the Company’s Affiliates, the Board, the stockholders of the
Company, each Eligible Individual, or other persons claiming rights from or
through an Eligible Individual. The express grant of any specific power to the
Administrator, and the taking of any action by the Administrator, will not be
construed as limiting any power or authority of the Administrator. The
Administrator may delegate to officers of the Company, or committees thereof,
the authority, subject to such terms as the Administrator will determine, to
perform such functions, including administrative functions, as the Administrator
may determine. The Administrator may appoint agents to assist it in
administering this Plan.
(c)Limitation of Liability. The Administrator will be entitled to, in good
faith, rely or act upon any report or other information furnished to the
Administrator by any officer or employee of the Company or any of its
Affiliates, the Company’s legal counsel, independent auditors, consultants or
any other agents assisting in the





--------------------------------------------------------------------------------





administration of this Plan. The Administrator and any officer or employee of
the Company or any of its Affiliates acting at the direction or on behalf of the
Administrator will not be personally liable for any action or determination
taken or made in good faith with respect to the Plan and will, to the fullest
extent permitted by law, be indemnified and held harmless by the Company with
respect to any such action or determination.
4.Eligibility. Each employee of the Company or any of its Affiliates eligible to
receive the benefits described in this Plan as designated by the Administrator
(collectively the “Eligible Individuals” and each an “Eligible Individual”);
provided, that any individual who is entitled to severance or change in control
benefits pursuant to a separate written agreement between the Company (or one of
its Affiliates) and the individual shall not be an Eligible Individual.
5.Plan Benefits.
(a)Payment of Accrued Obligations. In the event an Eligible Individual’s Date of
Termination occurs for any reason, such Eligible Individual shall be entitled to
receive the Accrued Obligations. Participation in all benefit plans of the
Company and its Affiliates will terminate upon an Eligible Individual’s Date of
Termination except as otherwise specifically provided in the applicable plan.
(b)Severance Obligations: Tier 1 Executives. The Severance Obligations to a Tier
1 Executive shall be as follows:
(i)In the event a Tier 1 Executive’s employment with the Company and its
Affiliates is terminated by the Company or one of its Affiliates without Cause
other than during the one (1) year period following the CIC Effective Date, the
Company (or the Affiliate of the Company that is the employer of the Eligible
Individual immediately prior to termination) shall provide Severance Obligations
set forth below, provide that the conditions of Section 5(e) and 8 of this Plan
have been fulfilled.
(1)payment of an amount equal to 200% of the sum of (A) such Executive’s then
current Base Salary as of the Date of Termination and (B) such Executive’s
Annual Bonus;
(2)accelerated vesting of a pro-rata portion of all equity incentives then held
by such Executive pursuant to the LTIP or otherwise that are subject to
performance-based vesting conditions, assuming all applicable performance-based
vesting conditions are achieved at target performance, and with such pro-rata
portion determined by a fraction, the numerator of which is (A) the number of
days between the grant date of the applicable award and such Executive’s Date of
Termination and the denominator of which is (B) the number of days between the
grant date and the vesting date of each applicable award;
(3)all equity incentives then held by such Executive pursuant to the LTIP or
otherwise that are not subject to performance-based vesting conditions will be
governed by the award agreement applicable to the equity incentive award;
(4)if and to the extent permitted under applicable law and without additional
cost or penalty to the Company or the Executive, during the portion, if any, of
the 24-month period, commencing as of the date such Executive is eligible to
elect and timely elects to continue coverage for such Executive and such
Executive’s eligible dependents under the Company’s or an Affiliate’s group
health plan pursuant to COBRA or similar state law, the Company (or the
Affiliate of the Company that is the Eligible Individual’s employer immediately
prior to termination) shall reimburse such Executive for the difference between
the amount such Executive pays to effect and continue such coverage and the
employee contribution amount that active senior executive employees of the
Company





--------------------------------------------------------------------------------





or its applicable Affiliate pay for the same or similar coverage, with any such
reimbursement payable for the 60 day period immediately following the Date of
Termination being payable on the first business day 60 days following the Date
of Termination and any other such reimbursement payable being paid on a monthly
basis thereafter; provided that the Company may modify the continuation coverage
contemplated by this Section 5(b)(i)(4) to the extent reasonably necessary to
avoid the imposition of any excise taxes on the Company for failure to comply
with the nondiscrimination requirements of the Patient Protection and Affordable
Care Act of 2010, as amended, and/or the Health Care and Education
Reconciliation Act of 2010, as amended (to the extent applicable).
(ii)In the event a Tier 1 Executive’s employment with the Company and its
Affiliates is terminated by such Tier 1 Executive resigning such Tier 1
Executive’s employment for Good Reason other than during the one (1) year period
following the CIC Effective Date, the Company (or the Affiliate of the Company
that is the employer of the Eligible Individual immediately prior to
termination) shall provide Severance Obligations set forth below, provided that
the conditions of Section 5(e) and 8 of this Plan have been fulfilled.
(1)payment of an amount equal to the sum of such Executive’s Base Salary as in
effect on the applicable Date of Termination and such Executive’s Annual Bonus;
(2)all equity incentives then held by such Executive pursuant to the LTIP or
otherwise will be governed by the award agreement applicable to the equity
incentive award;
(3)if and to the extent permitted under applicable law and without additional
cost or penalty to the Company or the Executive, during the portion, if any, of
the 12-month period, commencing as of the date such Executive is eligible to
elect and timely elects to continue coverage for such Executive and such
Executive’s eligible dependents under the Company’s or an Affiliate’s group
health plan pursuant to COBRA or similar state law, the Company (or the
Affiliate of the Company that is the Eligible Individual’s employer immediately
prior to termination) shall reimburse such Executive for the difference between
the amount such Executive pays to effect and continue such coverage and the
employee contribution amount that active senior executive employees of the
Company or its applicable Affiliate pay for the same or similar coverage, with
any such reimbursement payable for the 60 day period immediately following the
Date of Termination being payable on the first business day 60 days following
the Date of Termination and any other such reimbursement payable being paid on a
monthly basis thereafter; provided that the Company may modify the continuation
coverage contemplated by this Section 5(b)(ii)(3) to the extent reasonably
necessary to avoid the imposition of any excise taxes on the Company for failure
to comply with the nondiscrimination requirements of the Patient Protection and
Affordable Care Act of 2010, as amended, and/or the Health Care and Education
Reconciliation Act of 2010, as amended (to the extent applicable).
(c)Severance Obligations: Tier 2 through Tier 4 Executives and Tier 5 Key
Employees. In the event an Eligible Individual’s employment with the Company and
its Affiliates is terminated by the Company or one of its Affiliates without
Cause or by such Eligible Individual resigning such Eligible Individual’s
employment for Good Reason other than during the one (1) year period following
the CIC Effective Date, the Company (or the Affiliate of the Company that is the
employer of the Eligible Individual immediately prior to termination) shall
provide Severance Obligations set forth below, provided that the conditions of
Sections 5(e) and 8 of this Plan have been fulfilled.
(i)Tier 2 through Tier 4 Executives. The Severance Obligations to a Tier 2, Tier
3 and Tier 4 Executive shall be as follows:
(1)subject to the potential reduction set forth in Section 6(b), payment of an
amount equal to the sum of such Executive’s Base Salary as in effect on the
applicable Date of Termination and 50% of such Executive’s Annual Bonus;





--------------------------------------------------------------------------------





(2)subject to Section 6, all equity incentives then held by such Executive
pursuant to the LTIP or otherwise will be governed by the award agreement
applicable to the equity incentive award;
(3)the Emergence Grant Acceleration, if any; and
(4)if and to the extent permitted under applicable law and without additional
cost or penalty to the Company or the Executive, during the portion, if any, of
the 12-month period, commencing as of the date such Executive is eligible to
elect and timely elects to continue coverage for such Executive and such
Executive’s eligible dependents under the Company’s or an Affiliate’s group
health plan pursuant to COBRA or similar state law, the Company (or the
Affiliate of the Company that is the Eligible Individual’s employer immediately
prior to termination) shall reimburse such Executive for the difference between
the amount such Executive pays to effect and continue such coverage and the
employee contribution amount that active senior executive employees of the
Company or its applicable Affiliate pay for the same or similar coverage, with
any such reimbursement payable for the 60 day period immediately following the
Date of Termination being payable on the first business day 60 days following
the Date of Termination and any other such reimbursement payable being paid on a
monthly basis thereafter; provided that the Company may modify the continuation
coverage contemplated by this Section 5(c)(i)(4) to the extent reasonably
necessary to avoid the imposition of any excise taxes on the Company for failure
to comply with the nondiscrimination requirements of the Patient Protection and
Affordable Care Act of 2010, as amended, and/or the Health Care and Education
Reconciliation Act of 2010, as amended (to the extent applicable).
(ii)Tier 5 Key Employees. The Severance Obligations to a Tier 5 Key Employee
shall be as follows:
(1)subject to the potential reduction set forth in Section 6(b), payment of an
amount equal to A x B, where “A” equals the sum of such Key Employee’s Base
Salary as in effect on the applicable Date of Termination and 50% of such Key
Employee’s Annual Bonus and “B” equals a fraction (which cannot exceed one (1)),
the numerator of which is three (3) PLUS the number of full years of service of
the Tier 5 Key Employee with the Company (up to a maximum numerator of 12) and
the denominator of which is 12;
(2)subject to Section 6, all equity incentives then held by such Key Employee
pursuant to the LTIP or otherwise will be governed by the award agreement
applicable to the equity incentive award; provided, however, that unless such
award agreement provides for accelerated vesting that is more favorable to such
Key Employee than the Pro-Rata Vesting (defined below), in which case such award
agreement shall control, a pro-rata portion of any restricted stock units that
have not previously vested as of Key Employee’s Date of Termination shall vest
as of such Date of Termination, with such pro rata portion equal to (i) the
number of such unvested restricted stock units multiplied by (ii) a fraction,
the numerator of which is the number of days since the last scheduled vesting
date (as set forth in Key Employee’s grant notice for such restricted stock
units) that preceded Key Employee’s Date of Termination during which Key
Employee remained an employee with the Company and the denominator of which is
the total number of days between such last scheduled vesting date and the final
vesting date of the vesting schedule (the “Pro-Rata Vesting”);
(3)the Emergence Grant Acceleration, if any; and
(4)if and to the extent permitted under applicable law and without additional
cost or penalty to the Company or the Key Employee, during the portion, if any,
of the COBRA Period, commencing as of the date such Key Employee is eligible to
elect and timely elects to continue coverage for such Key Employee and such Key
Employee’s eligible dependents under the Company’s or an Affiliate’s group
health plan pursuant to COBRA or similar state law, the Company (or the
Affiliate of the Company that is the Eligible Individual’s employer immediately





--------------------------------------------------------------------------------





prior to termination) shall reimburse such Key Employee for the difference
between the amount such Key Employee pays to effect and continue such coverage
and the employee contribution amount that active senior executive employees of
the Company or its applicable Affiliate pay for the same or similar coverage,
with any such reimbursement payable for the 60 day period immediately following
the Date of Termination being payable on the first business day 60 days
following the Date of Termination and any other such reimbursement payable being
paid on a monthly basis thereafter; provided that the Company may modify the
continuation coverage contemplated by this Section 5(c)(ii)(4) to the extent
reasonably necessary to avoid the imposition of any excise taxes on the Company
for failure to comply with the nondiscrimination requirements of the Patient
Protection and Affordable Care Act of 2010, as amended, and/or the Health Care
and Education Reconciliation Act of 2010, as amended (to the extent applicable).
For purposes of this Section 5, the “COBRA Period” shall be a number of months
(up to a maximum of 12) equal to equal to the sum of three (3) plus the number
of full years of service of the Tier 5 Key Employee with the Company.
Provided that the conditions of Sections 5(e) and 8 of this Plan have been
fulfilled, an Eligible Individual’s cash Severance Obligations will be paid in
ratable installments in accordance with the Company’s normal payroll process
during the Eligible Individual’s Severance Obligation Period, with the first
payment being made on the first payroll payment date occurring at least 60 days
after such Eligible Individual’s Date of Termination and including all payments
that would otherwise have been made during such 60 day period.
(d)Severance Obligations - Change in Control. In the event an Eligible
Individual is employed by the Company or one of its Affiliates on the CIC
Effective Date and such Eligible Individual (i) resigns such Eligible
Individual’s employment with the Company and its Affiliates for Good Reason, if
applicable, or (ii) is terminated by the Company and its Affiliates without
Cause, in each case, at any time within the twelve (12)-month period following
the CIC Effective Date, then, the Company (or the Affiliate of the Company that
is the employer of the Eligible Individual immediately prior to termination)
shall provide Severance Obligations set forth below, provided that the
conditions of Sections 5(e) and 8 of this Plan have been fulfilled.
Notwithstanding the foregoing, in the event that an Eligible Individual’s Date
of Termination occurs by reason of the Eligible Individual’s refusal to accept
an offer of employment (including continued employment with the Company or any
of its Affiliates) in connection with a Change in Control or other corporate
transaction and if such offer of employment would not constitute a basis for a
Good Reason termination, then the Eligible Individual shall not be entitled to
Severance Obligations under the Plan.
(i)Tier 1 Executives. The Severance Obligations to a Tier 1 Executive shall be
as follows:
(1)on the first business day 60 days after the Date of Termination, payment of a
lump sum cash payment equal to 200% of the sum of (A) such Executive’s then
current Base Salary as of the Date of Termination and (B) such Executive’s
Annual Bonus;
(2)accelerated vesting of all equity incentives then held by such Executive
pursuant to the LTIP or otherwise, assuming all applicable performance-based
vesting conditions are achieved at target performance;
(3)if and to the extent permitted under applicable law and without additional
cost or penalty to the Company or the Executive, during the portion, if any, of
the 24-month period, commencing as of the date such Executive is eligible to
elect and timely elects to continue coverage for such Executive and such
Executive’s eligible dependents under the Company’s or an Affiliate’s group
health plan pursuant to COBRA or similar state law, the Company (or the
Affiliate of the Company that is the Eligible Individual’s employer immediately
prior to termination) shall reimburse such Executive for the difference between
the amount such Executive pays to effect and





--------------------------------------------------------------------------------





continue such coverage and the employee contribution amount that active senior
executive employees of the Company or its applicable Affiliate pay for the same
or similar coverage, with any such reimbursement payable for the 60 day period
immediately following the Date of Termination being payable on the first
business day 60 days following the Date of Termination and any other such
reimbursement payable being paid on a monthly basis thereafter; provided that
the Company may modify the continuation coverage contemplated by this Section
5(d)(i)(3) to the extent reasonably necessary to avoid the imposition of any
excise taxes on the Company for failure to comply with the nondiscrimination
requirements of the Patient Protection and Affordable Care Act of 2010, as
amended, and/or the Health Care and Education Reconciliation Act of 2010, as
amended (to the extent applicable).
(ii)Tier 2 and Tier 3 Executives. The Severance Obligations to a Tier 2 and Tier
3 Executive shall be as follows:
(1)on the first business day 60 days after the Date of Termination, payment of a
lump sum cash payment equal to 200% of the sum of (A) such Executive’s then
current Base Salary as of the Date of Termination and (B) 50% of such
Executive’s Annual Bonus;
(2)all equity incentives then held by such Executive pursuant to the LTIP or
otherwise (other than the Emergence Grants) will be governed by the award
agreement applicable to the equity incentive award;
(3)the Emergence Grant Acceleration, if any; and
(4)if and to the extent permitted under applicable law and without additional
cost or penalty to the Company or the Executive, during the portion, if any, of
the 18-month period, commencing as of the date such Executive is eligible to
elect and timely elects to continue coverage for such Executive and such
Executive’s eligible dependents under the Company’s or an Affiliate’s group
health plan pursuant to COBRA or similar state law, the Company (or the
Affiliate of the Company that is the Eligible Individual’s employer immediately
prior to termination) shall reimburse such Executive for the difference between
the amount such Executive pays to effect and continue such coverage and the
employee contribution amount that active senior executive employees of the
Company or its applicable Affiliate pay for the same or similar coverage, with
any such reimbursement payable for the 60 day period immediately following the
Date of Termination being payable on the first business day 60 days following
the Date of Termination and any other such reimbursement payable being paid on a
monthly basis thereafter; provided that the Company may modify the continuation
coverage contemplated by this Section 5(d)(ii)(4) to the extent reasonably
necessary to avoid the imposition of any excise taxes on the Company for failure
to comply with the nondiscrimination requirements of the Patient Protection and
Affordable Care Act of 2010, as amended, and/or the Health Care and Education
Reconciliation Act of 2010, as amended (to the extent applicable).
(iii)Tier 4 Executives. The Severance Obligations to a Tier 4 Executive shall be
as follows:
(1)on the first business day 60 days after the Date of Termination, payment of a
lump sum cash payment equal to the sum of (A) such Executive’s then current Base
Salary as of the Date of Termination plus (B) 50% such Executive’s Annual Bonus;
(2)all equity incentives then held by such Executive pursuant to the LTIP or
otherwise (other than the Emergence Grants) will be governed by the award
agreement applicable to the equity incentive award;
(3)the Emergence Grant Acceleration, if any; and





--------------------------------------------------------------------------------





(4)if and to the extent permitted under applicable law and without additional
cost or penalty to the Company or the Executive, during the portion, if any, of
the 12-month period, commencing as of the date such Executive is eligible to
elect and timely elects to continue coverage for such Executive and such
Executive’s eligible dependents under the Company’s or an Affiliate’s group
health plan pursuant to COBRA or similar state law, the Company (or the
Affiliate of the Company that is the Eligible Individual’s employer immediately
prior to termination) shall reimburse such Executive for the difference between
the amount such Executive pays to effect and continue such coverage and the
employee contribution amount that active senior executive employees of the
Company or its applicable Affiliate pay for the same or similar coverage, with
any such reimbursement payable for the 60 day period immediately following the
Date of Termination being payable on the first business day 60 days following
the Date of Termination and any other such reimbursement payable being paid on a
monthly basis thereafter; provided that the Company may modify the continuation
coverage contemplated by this Section 5(d)(iii)(4) to the extent reasonably
necessary to avoid the imposition of any excise taxes on the Company for failure
to comply with the nondiscrimination requirements of the Patient Protection and
Affordable Care Act of 2010, as amended, and/or the Health Care and Education
Reconciliation Act of 2010, as amended (to the extent applicable).
(iv)Tier 5 Key Employees. The Severance Obligations to a Tier 5 Key Employee
shall be as follows:
(1)on the first business day 60 days after the Date of Termination, payment of a
lump sum cash payment equal to A x B, where “A” equals the sum of such Key
Employee’s Base Salary as in effect on the applicable Date of Termination and
50% of such Key Employee’s Annual Bonus and “B” equals a fraction (which cannot
exceed one (1)), the numerator of which is three (3) PLUS the number of full
years of service of the Tier 5 Key Employee with the Company (up to a maximum
numerator of 12) and the denominator of which is 12;
(2)all equity incentives then held by such Key Employee pursuant to the LTIP or
otherwise (other than the Emergence Grants) will be governed by the award
agreement applicable to the equity incentive award;
(3)the Emergence Grant Acceleration, if any; and
(4)if and to the extent permitted under applicable law and without additional
cost or penalty to the Company or the Tier 5 Key Employee, during the portion,
if any, of the COBRA Period, commencing as of the date such Tier 5 Key Employee
is eligible to elect and timely elects to continue coverage for the Tier 5 Key
Employee and such Tier 5 Key Employee’s eligible dependents under the Company’s
or an Affiliate’s group health plan pursuant to COBRA or similar state law, the
Company (or the Affiliate of the Company that is the Eligible Individual’s
employer immediately prior to termination) shall reimburse such Tier 5 Key
Employee on a monthly basis for the difference between the amount such Tier 5
Key Employee pays to effect and continue such coverage and the employee
contribution amount that active senior executive employees of the Company or its
applicable Affiliate pay for the same or similar coverage, with any such
reimbursement payable for the 60 day period immediately following the Date of
Termination being payable on the first business day 60 days following the Date
of Termination and any other such reimbursement payable being paid on a monthly
basis thereafter; provided that the Company may modify the continuation coverage
contemplated by this Section 5(d)(iv)(4) to the extent reasonably necessary to
avoid the imposition of any excise taxes on the Company for failure to comply
with the nondiscrimination requirements of the Patient Protection and Affordable
Care Act of 2010, as amended, and/or the Health Care and Education
Reconciliation Act of 2010, as amended (to the extent applicable).
(e)Conditions to Severance Obligations. Notwithstanding Section 5(b), Section
5(c), Section 5(d) or Section 6 of this Plan, in no event shall an Eligible
Individual be entitled to the Severance Obligations unless such Eligible
Individual (i) tenders his or her resignation as a member of the Board and of
the board of directors of





--------------------------------------------------------------------------------





any Affiliate (in each case, to the extent applicable) effective as of the Date
of Termination (the “Resignation”), and (ii) executes a General Release in a
form and substance approved by the Administrator (the “Release”) substantially
similar to the Release attached hereto as Exhibit B, with any additional
customary terms as the Administrator may deem appropriate in the circumstances,
and such Release is not revoked. The Eligible Individual shall be eligible for
the Severance Obligations only if the executed Release is returned to the
Company and becomes irrevocable within 60 days after the Date of Termination.
Until the Release has become irrevocable, any such Severance Obligations shall
not be provided by the Company or any of its Affiliates. If an Eligible
Individual fails to return the Resignation so that it would, if accepted, be
effective upon the Date of Termination, or fails to return the Release to the
Company in sufficient time so that the Release becomes irrevocable within 60
days after the Date of Termination, such Eligible Individual’s rights to
Severance Obligations shall be forfeited.
6.Certain Terms Applicable to Emergence Grants.
(a)General. Notwithstanding anything to the contrary that may be set forth in
the LTIP or in any grant agreement thereunder and provided that the conditions
of Sections 5(e) and 8 of this Plan have been fulfilled, in the event an
Eligible Individual’s employment is terminated by death, for Disability, by the
Company or one of its Affiliates without Cause or by such Eligible Individual
resigning such Eligible Individual’s employment for Good Reason, immediately
prior to the Date of Termination, all Emergence Grants then held by such
Eligible Individual pursuant to the LTIP or otherwise will immediately vest,
with payment of such Emergence Grants payable in accordance with the applicable
award agreement (the “Emergence Grant Acceleration”).
(b)Severance Offset. In the event of any termination of employment that
qualifies for the Emergence Grant Acceleration, the amount of cash severance
otherwise payable to an Eligible Individual under Section 5(c)(i)(1) or Section
5(c)(ii)(1) will reduced on a dollar-for-dollar basis (but not below $0) by the
Intrinsic Value of the Eligible Individual’s Emergence Grant Acceleration. For
this purpose, the “Intrinsic Value” of Emergence Awards means the aggregate
“spread” value of unvested options and the value of unvested restricted stock
units, in each case, included within the Eligible Individual’s Emergence Award,
as determined by the Administrator in good faith using the closing price of the
Company’s common stock on last trading day before the Eligible Individual’s Date
of Termination
7.Parachute Payment Limitations. Notwithstanding any contrary provision in this
Plan, if an Eligible Individual is a “disqualified individual” (as defined in
Section 280G of the Code), and the Severance Obligations that would otherwise be
paid to such Eligible Individual under this Plan together with any other
payments or benefits that such Eligible Individual has a right to receive from
the Company (and affiliated entities required to be aggregated in accordance
with Q/A-10 and Q/A-46 of Treas. Reg. §1.280G-1) (collectively, the “Payments”)
would constitute a “parachute payment” (as defined in Section 280G of the Code),
the Payments shall be either (a) reduced (but not below zero) so that the
aggregate present value of such Payments and benefits received by the Eligible
Individual from the Company and its Affiliates shall be $1.00 less than three
times such Eligible Individual’s “base amount” (as defined in Section 280G of
the Code) (the “Safe Harbor Amount”) and so that no portion of such Payments
received by such Eligible Individual shall be subject to the excise tax imposed
by Section 4999; or (b) paid in full, whichever produces the better net
after-tax result for such Eligible Individual (taking into account any
applicable excise tax under Section 4999 and any applicable federal, state and
local income and employment taxes). The determination as to whether any such
reduction in the amount of the Payments is necessary shall be made by the
Company in good faith and such determination shall be conclusive and binding on
such Eligible Individual. If reduced Payments are made to the Eligible
Individual pursuant to this Section 7 and through error or otherwise those
Payments exceed the Safe Harbor Amount, the Eligible Individual shall
immediately repay such excess to the Company or its applicable Affiliate upon
notification that an overpayment has been made.





--------------------------------------------------------------------------------





The reduction of Payments, if applicable, shall be made by reducing, first,
Severance Obligations to be paid in cash hereunder in the order in which such
payments would be paid or provided (beginning with such payment or benefit that
would be made last in time and continuing, to the extent necessary, through to
such payment or benefit that would be made first in time) and second, by
reducing any other cash payments that would be payable to the Eligible
Individual outside of this Plan which are valued in full for purposes of Code
Section 280G in a similar order (last to first), any third, by reducing any
equity acceleration hereunder of awards which are valued in full for purposes of
Section 280G of the Code in a similar order (last to first), and finally, by
reducing any other payments or benefit provided hereunder in a similar order
(last to first).
8.Conditions to Receipt of Severance Obligations.
(a)Compliance with Post-Termination Obligations. Notwithstanding anything
contained in this Plan to the contrary, the Company and its Affiliates shall
have the right to cease providing any part of the Severance Obligations, and the
Eligible Individual shall be required to immediately repay the Company and its
Affiliates for any Severance Obligations already provided, but all other
provisions of this Plan shall remain in full force and effect, if such Eligible
Individual has been determined, pursuant to the dispute resolution provisions
hereof, not to have fully complied with such Eligible Individual’s
Post-Termination Obligations during the Severance Obligation Period or longer,
as may be the case.
(b)Separation from Service Required. Notwithstanding anything contained in this
Plan to the contrary, the Eligible Individual shall be entitled to Severance
Obligations only if such Eligible Individual’s termination of employment
constitutes a Separation from Service.
9.Termination.
(a)Notice of Termination. Any termination of an Eligible Individual’s employment
with the Company and its Affiliates (other than termination as a result of
death) shall be communicated by written Notice of Termination to, (i) in the
case of termination by an Eligible Individual, the Company or one of its
Affiliates and (ii) in the case of termination by the Company and its
Affiliates, the Eligible Individual.
(b)Death. An Eligible Individual’s employment with the Company and its
Affiliates shall terminate immediately upon such Eligible Individual’s death.
(c)Disability. An Eligible Individual’s employment with the Company and its
Affiliates shall terminate 30 days after Notice of Termination is given by the
Company or its Affiliates.
(d)For Cause.
(i)Subject to Section 9(d)(ii), the Company and its Affiliates shall be entitled
to terminate an Eligible Individual’s employment with the Company and its
Affiliates immediately for any Cause.
(ii)If the Administrator determines, in its sole discretion, that a cure is
possible and appropriate, the Company or the applicable Affiliate will give an
Eligible Individual being terminated for Cause written notice of the acts or
omissions constituting Cause and no termination of such Eligible Individual’s
employment with the Company and its Affiliates for Cause shall occur unless and
until such Eligible Individual fails to cure such acts or omissions within 10
days following the receipt of such written notice. If the Administrator
determines, in its sole discretion, that a cure is not possible or appropriate,
an Eligible Individual being terminated for Cause shall have no





--------------------------------------------------------------------------------





notice or cure rights before such Eligible Individual’s employment with the
Company and its Affiliates is terminated for Cause.
(e)Without Cause. The Company and its Affiliates shall be entitled to terminate
an Eligible Individual’s employment with the Company for any reason, at any time
by providing written notice to such Eligible Individual that the Company and its
Affiliates is terminating such Eligible Individual’s employment with the Company
and its Affiliates without Cause.
(f)With Good Reason.
(i)Subject to Section 9(f)(ii), an Eligible Individual shall be permitted to
terminate such Eligible Individual’s employment with the Company and its
Affiliates for any Good Reason.
(ii)To exercise an Eligible Individual’s right to terminate such Eligible
Individual’s employment for Good Reason, such Eligible Individual must provide
written notice to the Company or one of its Affiliates of such Eligible
Individual’s belief that Good Reason exists within 90 days of the initial
existence of the condition(s) giving rise to such Good Reason, and such notice
shall describe the conditions believed to constitute Good Reason. The Company
and its Affiliates shall have 30 days to remedy the Good Reason condition(s)
(the “Cure Period”). If the condition(s) are not remedied during such Cure
Period, such Eligible Individual may terminate such Eligible Individual’s
employment with the Company and its Affiliates for Good Reason by delivering a
Notice of Termination to the Company; provided, however, that such termination
must occur no later than 5 days after the conclusion of the Cure Period (or, in
the case of a termination yielding the benefits provided in Section 6 hereof,
180 days after the date of the initial existence of the condition(s) giving rise
to such Good Reason); otherwise, such Eligible Individual is deemed to have
accepted the condition(s), or the Company’s and its Affiliates correction of
such condition(s), that may have given rise to the existence of such Good
Reason.
(g)Without Good Reason. An Eligible Individual shall be entitled to terminate
such Eligible Individual’s employment with the Company and its Affiliates at any
time by providing 30 days written Notice of Termination to the Company or one of
its Affiliates and stating that such termination is without Good Reason,
provided, however, that notwithstanding anything to the contrary contained
herein, the Company and its Affiliates shall be under no obligation to continue
to employ such Eligible Individual for such 30 day period.
(h)Suspension of Duties. Notwithstanding the foregoing provisions of this
Section 9, the Company and its Affiliates may, to the extent doing so would not
result in the Eligible Individual’s Separation from Service, suspend an Eligible
Individual from performing such Eligible Individual’s duties, responsibilities,
and authorities (including, without limitation, such Eligible Individual’s
duties, responsibilities and authorities as a member of the Board or the board
of directors of any Affiliate) following the delivery by such Eligible
Individual of a Notice of Termination providing for such Eligible Individual’s
resignation, or following delivery by the Company or one of its Affiliates of a
Notice of Termination providing for the termination of such Eligible
Individual’s employment for any reason; provided, however, that during the
period of suspension (which shall end on or before the Date of Termination), and
subject to the legal rules applicable to any Company benefit plans under Section
401(a) of the Code and the rules applicable to nonqualified deferred
compensation plans under Section 409A, such Eligible Individual shall continue
to be treated as employed by the Company and its Affiliates for other purposes,
and such Eligible Individual’s rights to compensation or benefits shall not be
reduced by reason of the suspension; and provided, further, that any such
suspension shall not serve as a basis for Good Reason and shall not affect the
determination of whether the resignation was for Good Reason or without Good
Reason or whether the termination was for Cause or without Cause. The Company
and its Affiliates may suspend an Eligible Individual with pay pending an
investigation authorized by the Company or any of its Affiliates or a
governmental authority in order to determine whether such Eligible





--------------------------------------------------------------------------------





Individual has engaged in acts or omissions constituting Cause, and in such case
the paid suspension shall not constitute a termination of such Eligible
Individual’s employment with the Company and its Affiliates; provided, however,
that such suspension shall not continue past the time that the Eligible
Individual would incur a Separation from Service (at such point, the Company
shall either terminate the Eligible Individual in accordance with this Plan or
have the Eligible Individual return to active employment).
10.General Provisions.
(a)Taxes. The Company and its Affiliates are authorized to withhold from any
payments made hereunder amounts of withholding and other taxes due or
potentially payable in connection therewith, and to take such other action as
the Company and its Affiliates may deem advisable to enable the Company, its
Affiliates and Eligible Individuals to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any payments made under
this Plan.
(b)Offsets and Substitutions. Pursuant to Reg. § 1.409A-3(j)(4)(xiii), the
Company and its Affiliates may set off against, and each Eligible Individual
authorizes the Company and its Affiliates to deduct from, any payments due to
such Eligible Individual, or to such Eligible Individual’s estate, heirs, legal
representatives or successors, any amounts which may be due and owing to the
Company or an Affiliate by such Eligible Individual, arising in the ordinary
course of business whether under this Plan or otherwise. To the extent that any
amounts would otherwise be payable (or benefits would otherwise be provided) to
an Eligible Individual under another plan of the Company or its Affiliates or an
agreement with the Eligible Individual and the Company or its Affiliates,
including a change in control plan or agreement, an offer letter or letter
agreement, or to the extent that an Eligible Individual moves between Tiers, and
to the extent that such other payments or benefits or the Severance Obligations
provided under this Plan are subject to Section 409A, the Plan shall be
administered to ensure that no payment or benefit under the Plan will be (i)
accelerated in violation of Section 409A or (ii) further deferred in violation
of Section 409A.
(c)Term of this Plan; Amendment and Termination.
(i)Prior to a Change in Control, this Plan may be amended or modified in any
respect, and may be terminated, in any such case, by resolution adopted by the
Administrator and a majority of the Board; provided, however, that no such
amendment, modification or termination that is the Administrator determines in
its sole discretion is required to be adopted as a condition to the consummation
of Change in Control pursuant to the request of a third party who effectuates a
Change in Control that would adversely affect the benefits or protections
hereunder of any Eligible Individual as of the date such amendment, modification
or termination is adopted shall be effective as it relates to such Eligible
Individual. For a period of one (1) year following the occurrence of a Change in
Control, this Plan may not be amended or modified in any manner that would in
any way adversely affect the benefits or protections provided hereunder to any
Eligible Individual under this Plan on the date the Change in Control occurs.
(ii)Notwithstanding the provisions of paragraph (i), the Company may terminate
and liquidate the Plan in accordance with the provisions of Section 409A.
(iii)Notwithstanding the foregoing, no amendment, modification or termination of
this Plan shall adversely affect any Eligible Individual’s entitlement to
payments under this Plan for qualifying terminations of employment occurring
prior to such amendment, modification or termination (other than as required to
permit termination of the Plan in accordance with Section 409A), nor shall such
amendment, modification or termination relieve the Company of its obligation to
pay vested benefits to Eligible Individuals who experienced a qualifying
termination of employment prior to the date of such amendment, modification or
termination as otherwise set forth herein, except as otherwise consented to by
such Eligible Individual.





--------------------------------------------------------------------------------





(iv)Notwithstanding the foregoing or any other provision of this Plan, (A) the
Restructuring and any associated organizational changes that occurred prior to
the Effective Date shall not constitute a Change in Control or serve as a basis
to trigger payments under this Plan, and (B) this Plan (including without
limitation Sections 2(e), 2(f), 2(o), 5(c)(i)(3), 5(c)(ii)(3), 5(c)(iii)(3),
5(c)(iv)(3) or 5(c)(v)(3) as such were in effect on April 28, 2017 and solely to
the extent such Sections relate to the Emergence Grants), may not be amended or
modified in any manner that would impair vesting (including accelerated vesting)
of the Emergence Grants.
(d)Successors. This Plan shall bind and inure to the benefit of and be
enforceable by any Eligible Individual and the Company and their respective
successors, permitted assigns, heirs and personal representatives and estates,
as the case may be. Neither this Plan nor any right or obligation hereunder of
the Company, any of its Affiliates or any Eligible Individual may be assigned or
delegated without the prior written consent of the other party; provided,
however, that the Company may assign this Plan to any of its Affiliates and an
Eligible Individual may direct payment of any benefits that will accrue upon
death. An Eligible Individual shall not have any right to pledge, hypothecate,
anticipate or in any way create a lien upon any payments or other benefits
provided under this Plan; and no benefits payable under this Plan shall be
assignable in anticipation of payment either by voluntary or involuntary acts,
or by operation of law, except by will or pursuant to the laws of descent and
distribution. This Plan shall not confer any rights or remedies upon any person
or legal entity other than the Company, its Affiliates and Eligible Individuals
and their respective successors and permitted assigns.
(e)Unfunded Obligation. All benefits due an Eligible Individual under this Plan
are unfunded and unsecured and are payable out of the general funds of the
Company and its Affiliates.
(f)Directed Payments. If any Eligible Individual is determined by the
Administrator to be Disabled, the Administrator may cause the payment or
payments becoming due to such Eligible Individual to be made to another person
for such person’s benefit without responsibility on the part of the
Administrator or the Company and its Affiliates to follow the application of
such funds.
(g)Limitation on Rights Conferred Under Plan. Neither this Plan nor any action
taken hereunder will be construed as (i) giving an Eligible Individual the right
to continue in the employ or service of the Company or any Affiliate; (ii)
interfering in any way with the right of the Company or any Affiliate to
terminate an Eligible Individual’s employment or service at any time; or (iii)
giving an Eligible Individual any claim to be treated uniformly with other
employees of the Company or any of its Affiliates. The provisions of this
document supersede any oral statements made by any employee, officer, or Board
member of the Company or any of its Affiliates regarding eligibility, severance
payments and benefits.
(h)Governing Law. All questions arising with respect to the provisions of the
Plan and payments due hereunder will be determined by application of the laws of
the State of Colorado, without giving effect to any conflict of law provisions
thereof, except to the extent Colorado law is preempted by federal law.
(i)Dispute Resolution. Any and all disputes, claims or controversies arising out
of or relating to this Plan (A) shall be brought by an Eligible Individual in
such Eligible Individual’s individual capacity, and not as a plaintiff or class
member in any purported class or representative proceeding, and (B) shall be
resolved only in the courts of the State of Colorado or the United States
District Court for the District of Colorado and the appellate courts having
jurisdiction of appeals in such courts. Any proceeding relating to this Plan or
any Eligible Individual’s benefits hereunder, or for the recognition and
enforcement of any judgment in respect thereof (a “Proceeding”), to the
exclusive jurisdiction of the courts of the State of Colorado, the court of the
United States of America for the District of Colorado, and appellate courts
having jurisdiction of appeals from any of the foregoing, and agrees that all
claims in respect of any such Proceeding shall be heard and determined in such
Colorado State court or, to the extent permitted by law, in





--------------------------------------------------------------------------------





such federal court, (b) consents that any such Proceeding may and shall be
brought in such courts and waives any objection that the Eligible Individual or
the Company may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same, (c) waives all
right to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Plan or the Eligible Individual’s
employment by the Company or any affiliate of the Company, or the Eligible
Individual’s or the Company’s performance under, or the enforcement of, this
Plan, (d) agrees that service of process in any such Proceeding may be effected
by mailing a copy of such process by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at the
Eligible Individual’s or the Company’s address on record with the Company and
(e) agrees that nothing in this Plan shall affect the right to effect service of
process in any other manner permitted by the laws of the State of Colorado. The
parties acknowledge and agree that in connection with any dispute hereunder, the
non-prevailing party shall be responsible for the payment of the prevailing
party’s costs and expenses, including, without limitation, the prevailing
party’s legal fees and expenses; provided that if the dispute solely involves a
dispute as to whether “Cause” or “Good Reason” exists, each party shall bear its
own costs and expense, regardless of the outcome of such dispute.
(j)Severability. The invalidity or unenforceability of any provision of the Plan
will not affect the validity or enforceability of any other provision of the
Plan, which will remain in full force and effect, and any prohibition or
unenforceability in any jurisdiction will not invalidate that provision, or
render it unenforceable, in any other jurisdiction.
(k)Section 409A.
(i)This Plan is intended to comply with Section 409A and shall be construed and
operated accordingly. The Company may amend this Plan at any time to the extent
necessary to comply with Section 409A. Any Eligible Employee shall perform any
act, or refrain from performing any act, as reasonably requested by the Company
to comply with any correction procedure promulgated pursuant to Section
409A.    
(ii)To the extent required to avoid the imposition of penalties or interest
under Section 409A, any payment or benefit to be paid or provided on account of
an Eligible Individual’s Separation from Service to an Eligible Individual who
is a specified employee (within the meaning of Section 409A(a)(2)(B) of the
Code) that would be paid or provided prior to the first day of the seventh month
following the Eligible Individual’s Separation from Service shall be paid or
provided on the first day of the seventh month following the Eligible
Individual’s Separation from Service or, if earlier, the date of the Eligible
Individual’s death.
(iii)Each payment to be made under this Plan is a separately identifiable or
designated amount for purposes of Section 409A.
(l)PHSA § 2716. Notwithstanding anything to the contrary in this Plan, in the
event that the Company or any of its Affiliates is subject to the sanctions
imposed pursuant to § 2716 of the Public Health Service Act by reason of this
Plan, the Company may amend this Plan at any time with the goal of giving
Employee the economic benefits described herein in a manner that does not result
in such sanctions being imposed.
[Signature Page Follows]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has adopted this Sixth Amended and Restated
Executive Change in Control and Severance Plan as of the Effective Date.
Bonanza Creek Energy, Inc.
        
By: /s/ Brian Steck                
Name:    Brian Steck
Title:    Chairman of the Board
















































































[SIGNATURE PAGE TO AMENDED AND RESTATED EXECUTIVE CHANGE IN CONTROL AND
SEVERANCE PLAN]





--------------------------------------------------------------------------------









EXHIBIT A
EXECUTIVE AND KEY EMPLOYEE TIERS
Tier


Position
Tier 1
President and Chief Executive Officer


Tier 2
Executive Vice President


Tier 3
Senior Vice President


Tier 4
Vice President


Tier 5
Director, Senior Manager, Manager, and other key employee designated by the
Administrator
























































































--------------------------------------------------------------------------------









EXHIBIT B
FORM GENERAL RELEASE
1.    The undersigned (“Employee”), on Employee’s own behalf and on behalf of
Employee’s heirs, agents, representatives, attorneys, assigns, executors and/or
anyone acting on Employee’s behalf, and in consideration of the promises,
assurances, and covenants set forth in the Sixth Amended and Restated Executive
Change In Control And Severance Plan, as in effect on of August 5, 2019 (the
“Plan”), under which Employee is an Eligible Individual, but to which Employee
is not automatically entitled, including, but not limited to, the payment of any
severance thereunder, hereby fully releases Bonanza Creek Energy, Inc. and its
successors or affiliates (the “Company”), its parents, subsidiaries, officers,
shareholders, partners, members, individual employees, agents, representatives,
directors, employees, attorneys, successors, and anyone acting on its behalf,
known or unknown, from all claims and causes of action by reason of any injuries
and/or damages or losses, known or unknown, foreseen or unforeseen, patent or
latent which Employee has sustained or which may be sustained as a result of any
facts and circumstances arising out of or in any way related to Employee’s
employment by the Company or the termination of that employment, and to any
other disputes, claims, disagreements, or controversies between Employee and the
Company up to and including the date this release is signed by Employee.
Employee’s release includes, but is not limited to, any contract benefits,
claims for quantum meruit, claims for wages, bonuses, employment benefits,
moving expenses, stock options, profits units, or damages of any kind
whatsoever, arising out of any contracts, express or implied, any covenant of
good faith and fair dealing, express or implied, any theory of unlawful
discharge, torts and related damages (including, but not limited to, emotional
distress, loss of consortium, and defamation) any legal restriction on the
Company’s right to terminate Employee’s employment and/or services, or any
federal, state or other governmental statute or ordinance, including, without
limitation, Title VII of the Civil Rights Act of 1964 (as amended), the federal
Age Discrimination in Employment Act of 1967 (29 U.S.C. § 21, et seq.) (as
amended) (“ADEA”), the federal Americans with Disabilities Act of 1990, any
state laws concerning discrimination or harassment including the Fair Employment
and Housing Act, or any other legal limitation on contractual or employment
relationships, and any and all claims for any loss, cost, damage, or expense
with respect to Employee’s liability for taxes, penalties, interest or additions
to tax on or with respect to any amount received from the Company or otherwise
includible in Employee’s gross income, including, but not limited to, any
liability for taxes, penalties, interest or additions to tax arising from the
failure of this Agreement, or any other employment, severance, profit sharing,
bonus, equity incentive or other compensatory plan to which Employee and the
Company are or were parties, to comply with, or to be operated in compliance
with the Internal Revenue Code of 1986, as amended, including, but not limited
to, Section 409A thereof, or any provision of state or local income tax law;
provided, however, that notwithstanding the foregoing, the release set forth in
this Section shall not extend to: (a) any vested rights under any pension,
retirement, profit sharing or similar plan; or (b) Employee’s rights, if any, to
indemnification or defense under the Company’s certificate of incorporation,
bylaws and/or policy or procedure, any indemnification agreement with Employee
or under any insurance contract, in connection with Employee’s acts or omissions
within the course and scope of Employee’s employment with the Company (this
“Release”). Appendix A to this Release sets forth the benefits, payments and
obligations to which Employee is entitled under the Plan if, and only if, this
Release is executed, delivered and become irrevocable by no later than ___,
which is 60 days after the Employee’s Date of Termination. Employee acknowledges
and agrees that he is not entitled to any other termination or severance
benefits whether under the Plan or otherwise.
2.    [Employee acknowledges that Employee is knowingly and voluntarily waiving
and releasing any rights Employee may have under the ADEA. Employee also
acknowledges that the consideration given for the waiver and release hereunder
is in addition to anything of value to which Employee is already entitled.
Employee further





--------------------------------------------------------------------------------





acknowledges that Employee has been advised by this writing, as required by the
ADEA, that: (a) Employee’s waiver and release hereunder do not apply to any
rights or claims that may arise after the execution date of this release; (b)
Employee has been advised hereby that Employee has the right to consult with an
attorney prior to executing this release; (c) Employee has [twenty-one (21)
days][forty-five (45) days] to consider this release (although Employee may
choose to voluntarily execute this release earlier); (d) Employee has seven (7)
days following the execution of this Release to revoke this Release; and (e)
this Release will not be effective until the date upon which the revocation
period has expired, which will be the eighth (8th) day after this Release is
executed by Employee (the “Effective Date”).]
3.    Nothing in this Release (including, without limitation, Sections 4, 5 and
7 hereof), the Plan or any other Company agreement, policy or procedure (this
Release, the Plan and such other agreements, policies and procedures,
collectively, the “Company Arrangements”) limits your ability to communicate
directly with and provide information, including documents, not otherwise
protected from disclosure by any applicable law or privilege to the Securities
and Exchange Commission (the “SEC”) or any other federal, state or local
governmental agency or commission (each, a “Government Agency”) regarding
possible legal violations, without disclosure to the Company.  The Company may
not retaliate against you for any of these activities, and nothing in the
Company Arrangements requires you to waive any monetary award or other payment
that you might become entitled to from the SEC or any other Government Agency.
Further, nothing in the Company Arrangements precludes you from filing a charge
of discrimination with the Equal Employment Opportunity Commission or a like
charge or complaint with a state or local fair employment practice agency. 
However, once this Release becomes effective, you may not receive a monetary
award or any other form of personal relief from the Company in connection with
any such charge or complaint that you filed or is filed on your behalf.
Notwithstanding anything to the contrary in the Company Arrangements, as
provided for in the Defend Trade Secrets Act of 2016 (18 U.S.C. § 1833(b)), you
will not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (a) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (b) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  Without limiting the foregoing, if you file a lawsuit for
retaliation by the Company for reporting a suspected violation of law, you may
disclose the trade secret to your attorney and use the trade secret information
in the court proceeding, if you (x) file any document containing the trade
secret under seal, and (y) do not disclose the trade secret, except pursuant to
court order.
4.    Employee acknowledges that Employee executed an [Employee Restrictive
Covenants, Proprietary Information and Inventions Agreement] or [Employee
Proprietary Information and Inventions Agreement] under which Employee assumed
certain obligations relating to the Company’s confidential and proprietary
business information and trade secrets and containing certain covenants relating
to competition, solicitation and assignment of invention (“Employee Proprietary
Information and Inventions Agreement”). Employee agrees that, except to the
extent it conflicts with Section 3, the Employee Proprietary Information and
Inventions Agreement shall by its terms survive the execution of this Release
and that the parties’ rights and duties thereunder shall not in any way be
affected by this Release. Employee also warrants and represents that Employee
has returned any and all documents and other property of the Company
constituting a trade secret or other confidential research, development or
commercial information in Employee’s possession, custody or control, and
represents and warrants that Employee has not retained any copies or originals
of any such property of the Company. Employee further warrants and represents
that, except as provided by





--------------------------------------------------------------------------------





Section 3, Employee has never violated the Employee Proprietary Information and
Inventions Agreement, and will not do so in the future.
5.    Employee acknowledges that because of Employee’s position with the
Company, Employee may possess information that may be relevant to or
discoverable in connection with claims, litigation or judicial, arbitral or
investigative proceedings initiated by a private party or by a regulator,
governmental entity, or self-regulatory organization, that relates to or arises
from matters with which Employee was involved during Employee’s employment with
the Company, or that concern matters of which Employee has information or
knowledge (collectively, a “Proceeding”). Employee agrees that Employee shall
testify truthfully in connection with any such Proceeding. Except as provided in
Section 3, Employee agrees that Employee shall cooperate with the Company in
connection with every such Proceeding, and that Employee’s duty of cooperation
shall include an obligation to meet with the Company representatives and/or
counsel concerning all such Proceedings for such purposes, and at such times and
places, as the Company reasonably requests, and to appear for deposition and/or
testimony upon the Company’s request and without a subpoena. The Company shall
reimburse Employee for reasonable out-of-pocket expenses that Employee incurs in
honoring Employee’s obligation of cooperation under this Section.
6.    Employee and the Company understand and agree that it is in their mutual
best interest to minimize the effect of Employee’s separation upon the Company’s
business and upon Employee’s professional reputation. Accordingly, Employee
agrees to take all actions reasonably requested of Employee by the Company in
order to accomplish that objective. To this end, Employee shall consult with the
Company concerning business matters on an as-needed and as-requested basis, the
Company shall exercise reasonable efforts to avoid conflicts between such
consulting and Employee’s personal and other business commitments, and Employee
shall exercise reasonable efforts to fulfill the Company’s consulting requests
in a timely manner.
7.    Employee covenants never to disparage or speak ill of the Company or any
the Company product or service, or of any past or present employee, officer or
director of the Company, except as provided in Section 3. Employee further
agrees not to harass or behave unprofessionally toward any past, present or
future Company employee, officer or director.
8.    Release of Unknown Claims. It is the intention of Employee that this
Release is a general release which shall be effective as a bar to each and every
claim, demand, or cause of action it releases. Employee recognizes that Employee
may have some claim, demand, or cause of action against the Company of which
Employee is totally unaware and unsuspecting which Employee is giving up by
execution of this release. It is the intention of Employee in executing this
Release that it will deprive Employee of each such claim, demand or cause of
action and prevent Employee from asserting it against the released parties.
[Employee Name]
By:         









